DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
 
Response to Amendment
Applicant's amendment has been received and entered into record. As a result, claims 8, 11, 13, 14, and 16-18 have been amended. Therefore, claims 8-25 are presented for examination.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 recites, "Determining, at a prescribed interval [line 4]." The examiner suggests, "determining, at a prescribed interval."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8, 13, and 14, have been amended to recite, "detects an abnormal condition of the air conditioner and the storage". While Applicant's specification describes detecting an abnormal condition of the air conditioner and saving data in the storage (e.g., [par. 0028]), Applicant's specification does not describe detecting an abnormal condition of the storage. As such, claims 8, 13, and 15 fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. ("Iida") [JP 2008-144973 A (translation provided by Applicant)] in view of Kim [U.S. Pub. 2018/0266719].

With regard to claim 8, Iida teaches an air conditioning system [fig. 1: Air Conditioner (100)] comprising:
an outdoor unit of an air conditioner [fig. 1: Exterior Unit (102)];
an indoor unit of the air conditioner [fig. 1: Interior Unit (101)]; and
a remote controller [fig. 2: Data Collection Device (105)] that operates and monitors at least one of the outdoor unit or the indoor unit ("The processing unit 201 of the data collection device 105 monitors the operation data being transmitted to the transmission line 103 of the air conditioner 100 by the transmission circuit 212 for the air conditioner [par. 0024]" and "instruct a restriction such as stopping the operation of the air condition 100 or reducing the capacity or instructing the restart after the abnormal stop, from the processing unit 201 via the transmission circuit 212 [par. 0031]"), wherein the remote controller comprises:
a storage [fig. 2: Volatile Memory (202)]; and
a processor [fig. 2: Processing Unit (201)] coupled to the storage ("the operation data in the volatile memory 202 is written into the nonvolatile memory 206 by the processing unit 201 [par. 0032]") and that:
acquires the operation data from at least one of the outdoor unit or the indoor unit ("The processing unit 201 of the data collection device 105 monitors the operation data being transmitted to the transmission line 103 of the air conditioner 100 by the transmission circuit 212 for the air conditioner [par. 0024]");
saves the operation data in the storage by overwriting pre-stored operation data already stored in the storage when a predetermined capacity of the storage is exceeded ("sequentially erasing the old driving data by overwriting if a signal indicating an abnormality is not detected during the set time while continuously storing the driving data in the volatile memory 202 [par. 0028]" and "Since the memory capacity of the volatile memory 202 is finite, old driving data is erased and new driving data is overwritten [par. 0025]");
detects an abnormal condition of the air conditioner and the storage ("when a signal indicating an abnormality is detected [par. 0028]" and "collect the driving data necessary for elucidating the cause of the abnormality, and thus it is possible to analyze the cause of the abnormality [par. 0028]");
in response to detection of the abnormal condition, saves, in a place different from the storage, a copy of the operation data stored during a past predetermined period from a time point at which the abnormal condition is detected among all of the pre-stored operation data in the storage ("when a signal indicating an abnormality is detected, by transferring the operation data of the volatile memory 202 to the nonvolatile memory 206 [par. 0028]" and "during a set time while continuously storing the data … the operation data of the volatile memory recorded in the previous setting time is transferred to the nonvolatile memory [par. 0010]" and "This setting time is set in consideration of the fact that the cause of an abnormality such as failure can be identified by observing or analyzing an operation data of several hours before [par. 0025]"); and 
displays the copy of the operation data or sends the copy of the operation data externally ("transmitting the operation data recorded in the nonvolatile memory to an external data processing apparatus [par. 0014]").
	Although Iida teaches continuously acquiring the operation data, Iida does not explicitly teach determining, at a prescribed interval, whether a timing has arrived to acquire operation data from at least one of the outdoor unit or the indoor unit and acquiring the operation data based on a determination that the timing has arrived.
	However, it is old and well known in the art to acquire data in a finite number of ways such as continuously, polling, interrupts, or via preset timings. 
	In an analogous art (air conditioning control), Kim teaches determining, at a prescribed interval, whether a timing has arrived to send operation data from at least one of the outdoor unit or the indoor unit and acquiring the operation data based on a determination that the timing has arrived ("When a schedule is set so that the indoor unit 20 performs a preset or predetermined operation at a designated time, the control unit 50 may transmit an operation command to the indoor unit 20 and an outdoor unit 10 connected with the indoor unit 20. The indoor unit 20 may transmit a corresponding response to the control unit 50 and transmit data with respect to an operation state at a predetermined time interval … The outdoor unit 10 or the indoor unit 20 may transmit data to the control unit 50 at a predetermined time interval [par. 0053]").
	In light of Kim's teachings, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Iida's teachings to include acquiring data based on a prescribed interval, because in having done so would have yielded the predictable benefit of being able to reliably acquire data. 

With regard to claim 9, the combination above teaches the air conditioning system according to claim 8. Iida in the combination further teaches wherein the storage includes: 
a first memory that stores the operation data ("while continuously storing the data in the volatile memory [par. 0010]"); and 
a second memory where the copy of the operation data is saved ("the operation data of the volatile memory recorded in the previous setting time is transferred to the nonvolatile memory [par. 0010]").

With regard to claim 10, the combination above teaches the air conditioning system according to claim 8. Iida in the combination further teaches wherein the processor further: 
determines whether to save the copy of the operation data based on a level of the abnormal condition ("determining an abnormality when the specific operation data set in the abnormality determining unit 210 exceeds the set value or fells below the set value of the operation data captured by the transmission circuit [par. 0030]", where [par. 0028] teaches that the copy is made only in response to determining an abnormality. Thus Iida teaches only copying the data when the abnormal level exceeds a level or falls below a level).

With regard to claims 13 and 14, the combination above teaches claim 8. Claims 13 and 14 recite limitations having the same scope as those pertaining to claim 8; therefore, claims 13 and 14 are rejected along the same grounds as claim 8.
	Claim 14 differs from claim 8 where claim 14 recites the additional limitations (which Iida teaches) of based on a request from an operator ("it is possible to arbitrarily extract the operation data of the nonvolatile memory and to improve the service center or the like by the cellular phone or the portable communication means. Here, the communication means to be transmitted to the external data processing apparatus includes a wired communication port such as an infrared ray, a radio wave, or the like [par. 0014]" and "even an end user who has no expert knowledge recovers data related to a failure and sends it to a service center [par. 0035]").

	With regard to claim 15, the combination above teaches claim 10. Claim 15 recite limitations having the same scope as those pertaining to claim 10; therefore, claim 15 is rejected along the same grounds as claim 10.

Claims 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view Kim further in view of Kuroiwa et al. ("Kuroiwa") [U.S. Pub. 2014/0330437].

With regard to claim 11, the combination of Iida and Kim teaches the air conditioning system according to claim 8. Although Iida teaches continuously acquiring the operation data (as presented in claim 1 above) Iida does not explicitly teach wherein the processor further: continuously acquires the operation data until a lapse of a predetermined time from the detection of the abnormal condition, and continuously saves copies of the operation data during a predetermined period until the lapse of the predetermined time.
In an analogous art (air conditioning control) Kuroiwa teaches the processor [fig. 1: Controller (400)] configured to continuously acquires the operation data until a lapse of a predetermined time from the detection of the abnormal condition ("When the abnormality determiner 424 has determined that there is abnormality in the communication data (step S204: YES), the data copier 425 generates abnormal data that includes all of the data stored in the temporary memory 310 [par. 0080]" and "when it is determined that a specified amount of time has not elapsed (step S209: NO), the data copier 425 newly adds all of the communication time stamps 311, communication data 312, waveform time stamps 315 and transmission-waveform data 316 to be saved as communication time stamps 371, communication data 372, waveform time stamps 375 and transmission-waveform data 376, respectively, to the abnormal data 370 that was stored in step S208 (step S210) [par. 0083]" and [fig. 7: Add data that was newly stored in the temporary memory to the abnormal data (211)]), and 
continuously saves copies of the operation data during a predetermined period until the lapse of the predetermined time ("when it is determined that a specified amount of time has not elapsed (step S209: NO), the data copier 425 newly adds all of the communication time stamps 311, communication data 312, waveform time stamps 315 and transmission-waveform data 316 to be saved as communication time stamps 371, communication data 372, waveform time stamps 375 and transmission-waveform data 376, respectively, to the abnormal data 370 that was stored in step S208 (step S210) [par. 0083]").
	Kuroiwa further teaches, "The facility management device 200 stores the control state of facility equipment before and after abnormal communication occurred. Therefore, a worker is able to easily know how facility equipment was being controlled at the time when abnormal communication occurred … Therefore, a worker is able to easily perform detailed analysis of abnormal communication [par. 0099]."
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Iida's teachings of storing abnormal condition data, with Kuroiwa teachings of storing abnormal condition data for a specified amount of time, for the benefit of allowing a user the ability to easily analyze the system before and after the abnormal condition is detected. 

	With regard to claims 16-18, the combination above teaches claim 11. Claims 16-18 recite limitations having the same scope as those pertaining to claim 11; therefore, claims 16-18 are rejected along the same grounds as claim 11.

Claims 12, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Kim further in view of Song [U.S. Pub. 2015/0051739].

With regard to claim 12, the combination of Iida and Kim teaches the air conditioning system according to claim 8. Although Iida teaches a mobile information terminal having application software installed therein, the mobile information terminal transmits the copy of the operation data saved in the storage that is sent from the processor by radio communication ("transmitting the operation data recorded in the nonvolatile memory to an external data processing apparatus … transmitting the operation data to the service center or the like by the cellular phone or the portable communication means … a radio wave [par. 0014];" it is inherent that a cellular phone which transmits operation data has application software installed therein),
Iida does not explicitly teach wherein the mobile information terminal displays the operation data and the operation data being sent by near-field radio communication.
	In an analogous art (air conditioning control), Song teaches a mobile information terminal [fig. 2: Terminal (10)] displaying operation data ("Control items 202 for the air conditioner site or the units may be displayed on a main menu screen as icons or text. An operation state 203 and operation information 204 of the accessed air conditioner site may also be displayed on the main menu screen [par. 0058]") sent by near-field radio communication ("short distance communication module 223 may transmit and receive data within a predetermined distance using a communication mode, such as Bluetooth, ZigBee, infrared communication, or near field communication (NFC) [par. 0049]").
	Song further teaches, "it is possible to easily and conveniently monitor and control the air conditioner at a remote place and to group and ungroup air conditioners irrespective of a real installation state and a connection state of each unit, thereby achieving rapid and convenient control of the air conditioner [par. 0133]."
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Iida's teachings of a mobile terminal transmitting operation data, to include Song's teachings of a mobile terminal to display operation data and control equipment, for the benefit of providing a user a convenient method to view operation data (as opposed to viewing the data at the service center) and to remotely control the equipment. Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the radio communication as taught by Iida, for the NFC as taught by Song, since the NFC would still function the same way in Iida as it does in Song, and would have predictably allowed Iida's system to send the operation data wirelessly. 

	With regard to claims 19, 20, and 22, the combination of Iida and Kim teaches claims 9, 10, and 15. The combination of Iida, Kim, and Song teaches claim 12 above. Claims 19, 20, and 22, recite limitations having the same scope as those pertaining to claim 12; therefore, claims 19, 20, and 22, are rejected along the same grounds as claim 12.

Claims 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Kim in view of Kuroima further in view of Song [U.S. Pub. 2015/0051739].

With regard to claims 21 and 23-25, the combination of Iida, Kim, and Kuroiwa teaches claims 11 and 16-18. Although Iida in the combination teaches a mobile information terminal having application software installed therein, the mobile information terminal transmits the copy of the operation data saved in the storage that is sent from the processor by radio communication ("transmitting the operation data recorded in the nonvolatile memory to an external data processing apparatus … transmitting the operation data to the service center or the like by the cellular phone or the portable communication means … a radio wave [par. 0014];" it is inherent that a cellular phone which transmits operation data has application software installed therein),
Iida does not explicitly teach wherein the mobile information terminal displays the operation data and the operation data being sent by near-field radio communication.
	In an analogous art (air conditioning control), Song teaches a mobile information terminal [fig. 2: Terminal (10)] displaying operation data ("Control items 202 for the air conditioner site or the units may be displayed on a main menu screen as icons or text. An operation state 203 and operation information 204 of the accessed air conditioner site may also be displayed on the main menu screen [par. 0058]") sent by near-field radio communication ("short distance communication module 223 may transmit and receive data within a predetermined distance using a communication mode, such as Bluetooth, ZigBee, infrared communication, or near field communication (NFC) [par. 0049]").
	Song further teaches, "it is possible to easily and conveniently monitor and control the air conditioner at a remote place and to group and ungroup air conditioners irrespective of a real installation state and a connection state of each unit, thereby achieving rapid and convenient control of the air conditioner [par. 0133]."
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Iida teachings of a mobile terminal transmitting operation data, to include Song's teachings of a mobile terminal to display operation data and control equipment, for the benefit of providing a user a convenient method to view operation data (as opposed to viewing the data at the service center) and to remotely control the equipment. Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the radio communication as taught by Iida, for the NFC as taught by Song, since the NFC would still function the same way in Iida as it does in Song, and would have predictably allowed Iida's system to send the operation data wirelessly. 

Response to Arguments
Applicant’s arguments with respect to claims 8, 13, and 14 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujihira et al. [U.S. Pub. 2017/0191689] teaches in a case where a control unit determines that an abnormality has occurred in an outdoor machine or an indoor machine, the control unit controls a display unit to display operation information of the outdoor machine or the indoor machine in which the abnormality has occurred, in an operation information display region.
Miyata et al. [U.S. Pub. 2017/0010014] teaches a display device, a method, and a program in which operation information required for determining a test drive state, particularly, operation information relating to an abnormality occurrence place when abnormality has occurred can be comprehensibly and immediately confirmed on a portable terminal.
Okamoto [U.S. Pub. 2015/0345820] teaches where an indoor device is configured to include an indoor-device state-quantity acquisition unit (a heat-exchanger-data acquisition unit) that acquires an indoor-device state quantity indicating a state quantity, acquired during maintenance and during a test run, of a component included in the indoor device, and a storage unit that stores therein the outdoor-device state quantity and the indoor-device state quantity.
Miyaura [U.S. Pub. 2018/0058712] teaches where a system, portable terminal, and server are communicably interconnected via an Internet line. The server stores individual identification information, operation information and abnormality history of each air conditioner. The portable terminal receives the individual identification information, operation information and abnormality history of each air conditioner from the server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WEN-LIANG CHANG/
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119